      Case 3:19-cv-16075 Document 1 Filed 07/30/19 Page 1 of 9 PageID: 1




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

Aaron L. Renfro, Bar No. 255086 (pro hac vice motion pending)
Anurita S. Varma, Bar No. 279486 (pro hac vice motion pending)
CALL & JENSEN
A Professional Corporation
610 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Tel: (949) 717-3000 Fax: (949) 717-3100
arenfro@calljensen.com
avarma@calljensen.com

 Jill R. Cohen (I.D. No. 036872007)
 ECKERT SEAMANS CHERIN & MELLOTT, LLC
 Physical Address: 2000 Lenox Drive, Suite 203, Lawrenceville, NJ 08648
 Mailing Address: P.O. Box 5404,
 Princeton, NJ 08543
 Phone: 609.392.2100 Fax: 609.392.7956
 jcohen@eckertseamans.com
Attorneys for Plaintiff Bombshell Sportswear LLC
BOMBSHELL SPORTSWEAR
LLC, a California limited liability      Civil Case No.:
company,
                                         DOCUMENT FILED
             Plaintiffs,                 ELECTRONICALLY

             vs.
                                        COMPLAINT FOR DAMAGES
LAMERA SPORTSWEAR, a
business entity of unknown form;
and DOES 1 through 10, inclusive,

             Defendant.



      Plaintiff    Bombshell   Sportswear   LLC   (“Bombshell    Sportswear”   or
“Plaintiff”) by way of Complaint against defendant LaMera Sportswear (“LaMera”

                                        1
      Case 3:19-cv-16075 Document 1 Filed 07/30/19 Page 2 of 9 PageID: 2




or “Defendant”) alleges as follows:
                      I.    JURISDICTION AND VENUE
    1.       This Court has jurisdiction of this matter pursuant to 28 U.S.C. §§
1331 and 1338 in that the action arises under an Act of Congress relating to
patents.
    2.       Venue is proper in this district under 28 U.S.C. §1400(b) and 28
U.S.C. §§ 1391(a) because a substantial part of the events giving rise to these
claims occurred in this District, and LaMera’s principal place of business is located
in this District. Venue is proper in this vicinage pursuant to Local Civil Rule 40.1
because LaMera resides within Monmouth County, New Jersey.
                                 II.      PARTIES
    3.       Plaintiff Bombshell Sportswear LLC is a California limited liability
company based in Playa Vista, California.
    4.       Defendant LaMera Sportswear is a business entity of form unknown
with a principal place of business in Monmouth County, New Jersey.
    5.       Does 1 through 10 are other persons whose identities are unknown
who are alter-egos of LaMera, and who have direct responsibility for the acts and
omissions alleged in this Complaint.
                                   III.   FACTS
      BOMBSHELL SPORTSWEAR’S INTELLECTUAL PROPERTY
    6.       Since 2013, Bombshell Sportswear has dedicated itself to designing
and selling high quality and fashionable exercise apparel for women with its own
signature style.
    7.       Bombshell Sportswear’s signature style was created, in part, in 2015,
when Dominique Zimmermann invented “Sock Leggings”―one-piece leggings
that create the appearance of sport socks worn over leggings. In one embodiment,

                                           2
      Case 3:19-cv-16075 Document 1 Filed 07/30/19 Page 3 of 9 PageID: 3




the Sock Leggings are designed to appear as “thigh high” sport socks. It features
horizontal stripes at the top of the sock portion of the leggings, above the knee.
Representative images of this embodiment are reproduced below:




    8.      To protect her innovative designs, Ms. Zimmermann applied for a
design patent on June 6, 2016. The United States Patent and Trademark Office
granted the application, and issued Design Patent US D783,232 S (the “Design
Patent”) on April 11, 2017. A copy of the Design Patent is attached to this
complaint as Exhibit 1 and incorporated herein by reference.
    9.      Bombshell Sportswear is the exclusive licensee of the Design Patent.
                  DEFENDANT’S INFRINGING CONDUCT
   10.      Defendant LaMera is a retailer of women’s athletic attire. On
information and belief, LaMera follows trends in women’s athletic attire, and
attempts to capitalize on such trends by buying trending apparel products and

                                        3
      Case 3:19-cv-16075 Document 1 Filed 07/30/19 Page 4 of 9 PageID: 4




selling   such     products      through       its   online   store,   located    at
https://lamerasportswear.com/.
   11.      Bombshell Sportswear discovered that LaMera was offering for sale
knock-off versions of its patented Sock Leggings, including the products pictured
below.


                                  LaMera Knock-offs




   12.      On or about December 23, 2018, Bombshell Sportswear informally
reached out to LaMera, notifying it of Bombshell Sportswear’s intellectual property
rights, and requesting that it cease and desist from selling the knock-off products.
LaMera refused. As a result, on January 4, 2019, Bombshell Sportswear, by and
through its attorney, sent a formal letter to LaMera notifying it of Bombshell’s


                                           4
       Case 3:19-cv-16075 Document 1 Filed 07/30/19 Page 5 of 9 PageID: 5




rights and demanding that LaMera cease and desist from its infringing conduct. To
date, LaMera has not responded to the cease and desist letter and continues to
knowingly infringe upon the Design Patents.
   13.        LaMera’s conduct was and is done with knowledge of Bombshell’s
rights, and with the intent to profit and trade on Bombshell’s goodwill.


                            FIRST CAUSE OF ACTION
                          (for Design Patent Infringement)
   14.        Plaintiff re-alleges and incorporates by reference paragraphs 1 through
13 as if fully set forth herein.
   15.        This claim arises under the provisions of the patent laws, particularly
under 35 U.S.C. § 271, and alleges the infringement of a design patent.
   16.        Plaintiff is the exclusive licensee of Patent US D783,232 S.
   17.        LaMera has infringed, and continues to infringe the Design Patent by
making, having made, importing, offering to sell, and/or selling within the United
States products that, in the eye of an ordinary observer, giving such attention as a
purchaser usually gives, are substantially the same as the patented designs, the
resemblance being such as to deceive such an ordinary observer, inducing her to
purchase one supposing it to be the other.
   18.        LaMera’s acts of infringement were undertaken without authority,
permission or license from Plaintiff.
   19.        LaMera’s infringement has damaged and continues to damage and
injure Plaintiff. The injury to Plaintiff is irreparable and will continue unless and
until LaMera is enjoined from further infringement.
   20.        Plaintiff is entitled to compensation for its damage, as well as an
accounting of all revenue and profits obtained by LaMera as a result of the

                                          5
      Case 3:19-cv-16075 Document 1 Filed 07/30/19 Page 6 of 9 PageID: 6




infringing conduct. Moreover, because of the willful and deliberate nature of
LaMera’s conduct, any award of damages may and should be increased to an
amount three times Plaintiff’s damage. Plaintiff further requests an award of
reasonable attorney’s fees.
   21.       Plaintiff also seeks a permanent injunction preventing LaMera from
further infringement of the Design Patent.
                              PRAYER FOR RELIEF
Wherefore, Plaintiff prays for judgment against Defendant LaMera as follows:
      1.     That judgment be entered in favor of Plaintiff and against Defendant
             on all counts;
      2.     That a permanent injunction be issued on restraining Defendant from
             infringement of Plaintiff’s rights;
      3.     That any infringing products in Defendant’s possession, custody, or
             control be seized and impounded;
      4.     An award of three times Plaintiff’s actual damages and Defendant’s
             profits;
      5.     Costs incurred in this action;
      6.     Punitive damages;
      7.     Reasonable attorney fees; and
      8.     Such other relief as the Court deems just and proper.




                                           6
      Case 3:19-cv-16075 Document 1 Filed 07/30/19 Page 7 of 9 PageID: 7




Dated: July 30, 2019                Respectfully submitted,

                                    CALL & JENSEN
                                    A Professional Corporation

                                    By:     /s/ Aaron L. Renfro
                                            Aaron L. Renfro (pro hac vice pending)
                                            Anurita S. Varma (pro hac vice pending)
                                            610 Newport Center Drive, Suite 700
                                            Newport Beach, CA 92660
                                            Tel: (949) 717-3000 Fax: (949) 717-3100
                                            arenfro@calljensen.com
                                            avarma@calljensen.com

                                    -and-

                                    ECKERT SEAMANS CHERIN & MELLOTT,
                                    LLC

                                    By: /s/ Jill Cohen ____________________
                                          Jill R. Cohen (I.D. No. 036872007)
                                          Physical Address: 2000 Lenox Dr., Ste. 203,
                                          Lawrenceville, NJ 08648
                                          Mailing Address: P.O. Box 5404,
                                          Princeton, NJ 08543
                                          Phone: 609.392.2100 Fax: 609.392.7956
                                          jcohen@eckertseamans.com

                                    Attorneys for Plaintiff Bombshell Sportswear, LLC




                                       7
       Case 3:19-cv-16075 Document 1 Filed 07/30/19 Page 8 of 9 PageID: 8



                  CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       I hereby certify that the within matter in controversy is not the subject of any other
action pending in any court, or of a pending arbitration proceeding. No other action or
arbitration proceeding is contemplated and I know of no other parties who should be
joined in this action at this time.


Dated: July 30, 2019                      CALL & JENSEN
                                          A Professional Corporation

                                          By:     /s/ Aaron L. Renfro
                                                  Aaron L. Renfro (pro hac vice pending)

                                          -and-

                                          ECKERT SEAMANS CHERIN & MELLOTT,
                                          LLC

                                          By: /s/ Jill Cohen ____________________
                                                Jill R. Cohen (I.D. No. 036872007)

                                          Attorneys for Plaintiff Bombshell Sportswear, LLC




                                             8
       Case 3:19-cv-16075 Document 1 Filed 07/30/19 Page 9 of 9 PageID: 9



              CERTIFICATION PURSUANT TO L. CIV. R. 201.1(d)(3)

       I hereby certify that the damages recoverable exceed the sum of $150,000,
exclusive of interest and costs.


Dated: July 30, 2019                 CALL & JENSEN
                                     A Professional Corporation

                                     By:     /s/ Aaron L. Renfro
                                             Aaron L. Renfro (pro hac vice pending)

                                     -and-

                                     ECKERT SEAMANS CHERIN & MELLOTT,
                                     LLC

                                     By: /s/ Jill Cohen ____________________
                                           Jill R. Cohen (I.D. No. 036872007)

                                     Attorneys for Plaintiff Bombshell Sportswear, LLC




                                        9
